Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 2-4, drawn to including the elements of a power button, classified in A61H 15/0078
Claim 5, drawn to include elements that is coplanar with the lid, classified in A61B 2050/0059
Claims 6-7, drawn to include elements of a riser and its location, classified in Y10T 137/5409
Claim 8, drawn to include elements push rod  or a wireless transmitter , classified in A41H 43/0221
Claims 9,11, 20. drawn to include elements a handle in fluid communications and a hose (inlet/outlet), classified in A61M 2205/35.
Claims 10, 16-19, drawn to include elements of a pump and a motor, A61F 2/742
Claim 12, drawn to include elements of an electronics carrier, classified in A61H 13/005
Claims 13-15, drawn to method of controlling the power to a water flosser, classified in A61C 17/0202.
Claim 1 link(s) inventions I-VIII. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions are independent or distinct, each from the other because:
Inventions I-VII are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct if there is evidence of separate patentability, such as two way distinctness. For example, group I requires the power button to have “light ring” features, which is not required by any other group, including group II, and group II requires a device to be “coplanar with the lid” which is not required by group I (or any other group). Similar points of two way distinctness exist between each pair of groups I-VII as set forth above. See MPEP § 806.05(d).
Inventions VIII and I-VII are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case the Method incorporates a broader apparatus than in any of Groups I-VII, since it incorporates only the linking claim 1. The device as set forth in any of Groups I-VII can be used in a materially different method, such as a method of pumping fluid, piston chamber with inlet and outlet having fluid communication, using the flosser on a patient, and/or activate the sensor.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group II requires a burdensome text search to power buttons which would likely include thousands of references not required to search group III of a rise and its location. 
Group V requires a burdensome text search to a handle for fluid communications which would likely include thousands of references not required to search group VII that includes an electronic carrier. 
Group VIII requires a burdensome text search to a method of turning on a flosser which would likely include thousands of references not required to search group VI that includes pump and motor but no method of powering it on. 
Each of the above disclosed groups requires divergent search and consideration of a distinct issue of patentability, including searching for the specific divergent classifications listed, and additional text searches pertaining to the narrow field of each group. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani N Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAAP AHMED ELLABIB/Examiner, Art Unit 4165                                                                                                                                                                                                        /SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724